  Case 19-13686        Doc 30      Filed 07/02/19 Entered 07/02/19 09:29:09          Desc Main
                                     Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                          )       19-13686
                                                )
         FREDERICK BURTON,                      )       Chapter 13
                                                )
                                Debtor.         )       Hon. HUNT


         NOTICE AND CERTIFICATE OF SERVICE OF OFFICIAL FORM 309I
                 NOTICE OF CHAPTER 13 BANKRUPTCY CASE


To the following persons or entities who were served via regular U.S. Mail:

Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19114
Illinois Dept. of Revenue, Bankruptcy Section, P.O. Box 19035, Springfield, IL 62794-9035


Please take notice of the attached Official Form 309I Notice of Chapter 13 Bankruptcy Case.



                                    CERTIFICATE OF SERVICE
        The undersigned certifies that copies of this Notice and attachments were served to the
listed persons or entities, if service by mail was indicated above, by depositing same in the U.S.
Mail at Wheeling, Illinois 60090, on or before July 2, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: July 2, 2019                        /s/ Robert C. Bansfield Jr.
                                                         Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
